Citation Nr: 0610049	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  96-25 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for lumbar 
paravertebral myositis, clinical bilateral S1 radiculopathy, 
L3/4, L4/5, and L5/S1 central bulging disc, currently 
evaluated as 60 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
left femur fracture, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for residuals of a 
right clavicle fracture, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for residuals of a 
left little finger fracture, currently evaluated as 0 percent 
disabling.

5.  Entitlement to an increased rating for residuals of a 
left ring finger fracture, currently evaluated as 0 percent 
disabling.

6.  Entitlement to an increased rating for residuals of a 
right ulna fracture, currently evaluated as 0 percent 
disabling.

7.  Entitlement to an increased rating for residuals of a 
laparotomy with appendectomy and repair of mesenteric tear, 
currently evaluated as 0 percent disabling.

8.  Entitlement to service connection for a right knee 
disorder claimed as secondary to a service-connected 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from May 1975 to July 1977.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, the Commonwealth of Puerto Rico.

The issue of entitlement to service connection for a right 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disability 
is not manifested by ankylosis, and there is nothing in the 
record to suggest that he has pronounced intervertebral disc 
syndrome with findings like absent ankle jerk or periods of 
acute signs or symptoms of intervertebral disc syndrome that 
required bed rest prescribed by a physician.

2.  The veteran's service-connected residuals of a left femur 
fracture have resulted in a moderate hip disability.

3.  The veteran's service-connected residuals of a fracture 
of the right clavicle are not manifested by limitation of 
motion of the arm at shoulder level or dislocation, nonunion, 
or malunion.

4.  The veteran's service-connected residuals of fractures of 
the left ring and little fingers are manifested by limitation 
of motion of the proximal interphalangeal (PIP) joints of the 
ring and little fingers and additional limitation due to 
pain, fatigue, weakness, and lack of endurance following 
repetitive use, instability of the PIP joints in the ring and 
little fingers caused the joints to lock and spontaneously 
dislocate, and weakness of the left handgrip muscle.  

5.  The veteran's service-connected residuals of a fracture 
of the right ulna are not manifested by any objective 
evidence of residual abnormality, including malunion of the 
ulna with bad alignment, loss of motion, nonunion, false 
movement, loss of bone substance or marked deformity.

6.  The competent post-service evidence does not show any 
complications, treatment, or any continuing condition as 
regards the veteran's laparotomy and appendectomy residuals.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for the service-connected lumbar spine disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5237, 5242, 5243 (2005); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5291, 5292, 5293, 5295 (2002).

2.  The criteria for an increased rating, to 20 percent, for 
residuals of a fracture of the left femur have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5255 (2005).

3.  The criteria for an increased rating for residuals of a 
fracture of the right clavicle have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5211 (2005).

4.  The criteria for a 10 percent rating for residuals of 
fractures of the left ring and little fingers have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5223 (2005). 

5.  The criteria for an increased (compensable) rating for 
residuals of a fracture of the right ulna have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5211 (2005).

6.  The criteria for an increased (compensable) rating for 
the residuals of a laparotomy and appendectomy and repair of 
mesenteric tear have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7301, 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  However, in every instance where the schedule does 
not provide a zero percent evaluation, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to such factors as pain, weakened movement, excess 
fatigability, and incoordination).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran sustained all the disabilities listed below, with 
the exception of the spine disorder, when he was involved in 
a motorcycle accident in 1977.  

Lumbar spine disorder

The veteran's current 60 percent rating for lumbar 
paravertebral myositis, clinical bilateral S1 radiculopathy, 
L3/4, L4/5, and L5/S1 central bulging disc, exceeds the 
maximum schedular rating under both the old and the amended 
regulations for limitation of motion of the thoracolumbar 
spine absent ankylosis, which has not been demonstrated in 
this case.  Consequently, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) are 
not for application.  Johnston v. Brown, 10 Vet. App. 80, 84-
85 (1997).  Similarly, the current 60 percent rating is the 
maximum schedular rating under both the old and the amended 
regulations for intervertebral disc syndrome.

Thus, to that extent, an increased schedular evaluation is 
not warranted under either the old or new regulations.  
Accordingly, the Board must consider the extent of the 
veteran's intervertebral disc syndrome under the General 
Rating Formula for Diseases and Injuries of the Spine, 
including any associated objective neurologic abnormalities, 
such as bowel or bladder impairment.  38 C.F.R. § 4.124a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).  

The preponderance of the evidence is against a higher rating 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  When the veteran's orthopedic and neurologic 
symptoms are separately evaluated, they do not warrant a 
rating higher than 60 percent.  A rating higher than 20 
percent for orthopedic symptoms is not warranted under the 
General Rating Formula as the preponderance of the evidence 
does not show forward flexion of the thoracolumbar spine of 
30 degrees or less or ankylosis.  In this regard, the Board 
notes that a May 2003 VA treatment record noted active 
flexion of the spine of only 10 degrees due to pain which was 
suggestive of an exacerbation of his discogenic disease.  
However, the Board finds that this record is less probative 
and persuasive than the evidence of record which suggests 
that the veteran has more than 30 degrees of forward flexion 
of the thoracolumbar spine.  This is so because the May 2003 
evaluator noted that the results were unreliable due to give 
away of the extremity when the veteran was asked to make 
resistance and as there were no clinical signs of worsening 
like loss of sphincter control.  Further, both 1998 and March 
2004 VA examination reports found a significantly higher 
ranges of motion, like flexion to 40 degrees.

The preponderance of the evidence is against a rating for 
neurologic impairment which, when considered with a separate 
20 percent rating for orthopedic impairment, would warrant a 
combined rating for orthopedic and neurologic symptoms higher 
than 60 percent.  38 C.F.R. § 4.124a.  The competent medical 
evidence does not support a finding of complete paralysis of 
the sciatic nerve or any other nerve affecting the lower 
extremities.  The only neurologic manifestations noted during 
the 2004, hand, thumb and fingers VA examination are absent 
pinprick on both L5-S1 dermatomes, two centimeters of atrophy 
of the right calf, and positive straight leg raising on the 
left.  There were no foot drops or dangles.  The 2004 
peripheral nerves exam found only atrophy of the 
gastocnemious muscle of the left leg and decreased pinprick 
only in the laterodorsal portion of the left foot.  These 
findings do not equate to a neurologic evaluation of 
sufficient severity to warrant a rating in excess of 60 
percent when neurologic and orthopedic manifestations are 
rated separately.  Accordingly, even when combining the 
evaluations for the orthopedic and neurologic aspects of the 
veterans' service-connected lumbar spine disorder, the 
veteran cannot meet the criteria for a rating in excess of 60 
percent under the General Rating Formula for Diseases and 
Injuries of the Spine.

Inasmuch as the manifestations of the veteran's service-
connected low back disability do not meet the criteria for an 
increased rating under any of the applicable diagnostic 
codes, old or new, a rating in excess of 60 percent is not 
warranted.

Finally, the Board has considered the possibility of 
referring this case to the Director of the VA Compensation 
and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
intervertebral disc syndrome.  However, the evidence does not 
show such an exceptional or unusual disability picture, with 
such related factors as marked interference with employment 
or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards in rating that disability.  38 C.F.R. § 3.321(b)(1) 
(2005).  

In this regard, there is no evidence that the veteran has 
been hospitalized during the appeal period for his service-
connected back disorder.  Further, while the evidence shows 
that veteran has not worked since the 1990s and that he is in 
receipt of VA benefits for a total rating due to individual 
unemployability (TDIU), that TDIU rating is based on 
consideration of all eight of his service-connected 
disabilities.  There is no evidence that the service-
connected low back disorder, on its own, so markedly 
interfered with the veteran's employment as to render 
impractical the application of the regular schedular 
standards in rating that disability.  Absent competent 
evidence to the contrary, the Board finds no reason for 
further action under 38 C.F.R. § 3.321(b)(1).

Residuals of a left femur fracture

The service medical records show that the veteran sustained a 
closed, comminuted fracture of the left femur without artery 
or nerve involvement in the 1977 motorcycle accident.  A pin 
was surgically inserted next to the tibia and he was placed 
in traction for a time.  He also wore a cast which was 
removed in August 1977.

The veteran's service-connected residuals of a fracture of 
the left femur are currently rated 10 percent disabling 
pursuant to Diagnostic Code 5255.  A 20 percent evaluation 
requires malunion of the femur with moderate knee or hip 
disability.  

The veteran has complained of symptomatology equivalent to a 
moderate hip disability, and the medical evidence reveals 
limitation of function to that degree.  The record is devoid 
of complaint, treatment, or diagnosis of left knee disability 
as a result of the femur fracture.  

The veteran reported pain, limitation of motion, and a 
burning sensation in the left hip in the 1996 examination, 
but there was no instability and no crepitus.  In a 2000 
joints examination he reported increased hip pain with 
walking, sitting a lot and bending 10 or more times a year 
relieved by medication, a TENS unit, and therapy.  He said he 
used a cane for long distances.  There was no painful motion 
during the examination although there was non-disabling 
tenderness to palpation.  There was no edema, instability, 
effusion, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movement of the hip.  During the 2004 
VA joints examination the veteran reported on and off, 
severe, left hip pain with radiation to the low back and left 
femur with electricity sensation and occasional tingling and 
cramps.  He said he used a cane 60 percent of the time.  
Painful motion was noted in the last degree of the range of 
motion as well as in all ranges of motion, and he was 
additionally limited by pain, fatigue, weakness, or lack of 
endurance with repetitive use.  

In a 1996 joints examination the left hip had flexion to 95 
degrees, extension to 5 degrees, internal and external 
rotation to 20 degrees and abduction to 20 degrees.  In a 
2000 VA examination the left hip had flexion to 100 degrees, 
extension to 15 degrees, internal and external rotation to 25 
degrees and abduction to 15 degrees.  In a 2004 joints 
examination the left hip had flexion to 100 degrees, internal 
and external rotation to 30 degrees and abduction and 
adduction to 20 degrees.  X-rays in 2004 showed a healed 
fracture of the left femur in good alignment with moderate 
degenerative changes.

Standard range of motion of the hip is 125 degrees flexion 
and 45 degrees abduction.  38 C.F.R. § 4.71a, Plate II 
(2005).  The veteran's flexion was between 95 and 100 degrees 
and as his abduction was 15 to 20 degrees.  This finding, 
when taken into consideration with the fact that the veteran 
requires a cane for ambulation 60 percent of the time, 
results in a finding of moderate hip disability.  Thus, the 
veteran's residuals of a fracture of the left femur is 
commensurate with a 20 percent rating under Diagnostic Code 
5255.

The criteria for ratings in excess of 20 percent under 
Diagnostic Code 5255 are not met as there are no complaints 
of or medical evidence to support findings of malunion of the 
femur with marked knee or hip disability, fracture of the 
surgical neck of the femur, or fracture of the shaft or 
anatomical neck of the femur with nonunion.

The Board also has considered whether the veteran may be 
entitled to higher ratings under other potentially applicable 
Diagnostic Codes, including Diagnostic Codes 5250-5254 which 
refer to ankylosis of the hip or limitation of motion of the 
thigh.  38 C.F.R. § 4.71a.  However, the 2004 examiner noted 
ankylosis was not found and significant impairment of the 
thigh is also not shown.  The Board notes that the veteran's 
left leg is 1 1/2 to 2 inches shorter than the right leg; 
however a separate evaluation under Diagnostic Code 5275 is 
not permitted as ratings under 5275 cannot be combined with 
other ratings for fracture of the same extremity.  38 C.F.R. 
§ 4.71a. 

In the present case, there is no objective clinical 
indication that the veteran has additional functional 
impairment which would warrant an increased rating in excess 
of 20 percent with consideration of the DeLuca factors.  The 
complaints and findings regarding pain and loss of function 
have been taken into account in the assignment of the grant 
of a higher rating, to 20 percent, in this case.  However, a 
rating in excess of 20 percent is not warranted with 
consideration of the DeLuca factors as objective evidence of 
painful motion was not consistently found and as complaints 
and findings are consistently negative for edema, 
instability, effusion, weakness, tenderness, redness, heat, 
abnormal movement or guarding of movement of the left hip.  

Residuals of a right clavicle fracture

The service medical records show that the veteran sustained a 
closed fracture of the right clavicle without artery or nerve 
involvement in the 1977 motorcycle accident.  Under the laws 
administered by VA, a distinction is made between major and 
minor extremities for rating purposes.  Only one hand is to 
be considered major.  38 C.F.R. § 4.69 (2005).  VA 
examinations in 1978, 1998, and 2004 show that the veteran is 
left-handed.  The Board notes that a 2000 VA hand examiner 
noted that the veteran reported he was right-handed, although 
a 2000 joints examination report noted he was left-handed.  
However, as the vast majority of the medical evidence 
indicates he is left-handed, the Board finds that he is left-
handed.  Therefore, with regard to the clavicle disability, 
discussions of the ratings in the Diagnostic Codes will refer 
to those of the minor extremity.

The veteran's service-connected residuals of a fracture of 
the right clavicle are currently rated 10 percent disabling 
pursuant to Diagnostic Code 5201-5010.  A 20 percent 
evaluation requires limitation of arm motion at shoulder 
level.  

The veteran has not complained of symptomatology equivalent 
to limitation of arm motion at shoulder level, and the 
medical evidence has not revealed limitation of motion to 
that degree.  In a 1996 joints examination the right shoulder 
had flexion to 135 degrees, extension to 60 degrees, internal 
and external rotation to 75 degrees and abduction to 125 
degrees.  In a 2000 joints examination the right shoulder had 
flexion to 150 degrees, internal rotation to 55 degrees and 
external rotation to 90 degrees and abduction to 110 degrees.  
In a 2004 joints examination the right shoulder had flexion 
to 110 degrees, internal and external rotation to 90 degrees 
and abduction to 120 degrees.  Also a palpable, nontender, 
bony deformity was noted.  

Thus, the symptomatology manifested by the veteran's 
residuals of a fracture of the right ulna is not commensurate 
with a 20 percent rating under Diagnostic Code 5201, as the 
evidence does not show limitation of arm motion at shoulder 
level.  In addition, the criteria for higher ratings under 
Diagnostic Code 5201 are also not met as there are no 
complaints of or medical evidence to support findings of 
limitation of the arm midway between side and shoulder level 
or to 25 degrees from the side.

The Board also has considered whether the veteran may be 
entitled to higher ratings under other potentially applicable 
Diagnostic Codes, including Diagnostic Code 5203 which refers 
to impairment of the clavicle or scapula.  38 C.F.R. § 4.71a.  
However, as X-rays in 2004 showed no dislocation, nonunion or 
malunion of the right clavicle, a higher rating under 
Diagnostic Code 5203 is not warranted.

In the present case, there is no objective clinical 
indication, that the veteran has additional functional 
impairment, which would warrant an increased rating with 
consideration of the DeLuca factors.  The veteran reported an 
inability to raise the right shoulder, and bony deformity and 
moderate crepitus was noted in the 1996 examination.  In a 
2000 and 2004 VA joints examinations he reported no clavicle 
pain but pain with raising the arm and pain when reaching for 
objects overhead and sleeping on his side.  He reported this 
pain and hip pain more than 10 times a year relieved by 
medication, a TENS unit and therapy.  The examiner found no 
objective evidence of painful motion.  In 2004, painful 
motion was noted in the last degree of the range of motion as 
well as in all ranges of motion of the shoulder, and he was 
additionally limited by pain, fatigue, weakness, or lack of 
endurance with repetitive use.  

These complaints and findings do not warrant a 20 percent or 
higher rating with consideration of the DeLuca factors as 
objective evidence of painful motion was not consistently 
found and as complaints and findings are consistently 
negative for edema, instability, effusion, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movement of the shoulder.



Residuals of fractures of the left ring and little fingers

The service medical records show that the veteran sustained 
closed fractures of the left ring and little fingers without 
artery or nerve involvement in the 1977 motorcycle accident.  
Several days after the accident, he underwent an open 
reduction of the little finger and he thereafter wore a short 
arm cast which was removed the following month.  As the 
veteran is left-handed, discussions of the finger ratings in 
the Diagnostic Codes will refer to those of the major 
extremity.

The veteran's service-connected residuals of fractures of the 
left ring and little fingers are currently each rated 0 
percent disabling pursuant to Diagnostic Code 5299-5227.  A 
noncompensable rating is the only schedular rating for 
Diagnostic Code 5227, but a Note following the Diagnostic 
Code advised to consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.

The Board also has considered whether the veteran may be 
entitled to higher ratings under other potentially applicable 
Diagnostic Codes, including Diagnostic Code 5230 for 
limitation of motion of the ring or little finger.  However, 
a noncompensable rating is also the only schedular rating 
available under Diagnostic Code 5230.

Under Diagnostic Code 5223 for favorable ankylosis of two 
digits of one hand, a 10 percent rating is warranted for the 
ring and little fingers.  The Notes regarding evaluating 
ankylosis or limitation of motion of the fingers indicate 
that "[w]hen two or more digits of the same hand are 
affected by any combination of amputation, ankylosis, or 
limitation of motion that is not otherwise specified in the 
rating schedule, the evaluation level assigned will be that 
which best represents the overall disability (i.e., 
amputation, unfavorable or favorable ankylosis, or limitation 
of motion), assigning the higher level of evaluation when the 
level of disability is equally balanced between one level and 
the next higher level."  38 C.F.R. § 4.71a, Note 2 preceding 
Diagnostic Code 5216.

The 2004 VA hand examination was the most thorough 
examination in the record and also described the most 
disabling symptoms with regard to the left ring and little 
fingers.  The veteran complained of pain in the fingers and 
cramping in the hand.  The examiner noted findings of 
limitation of motion of the proximal interphalangeal (PIP) 
joints of the ring and little fingers and additional 
limitation due to pain, fatigue, weakness, and lack of 
endurance following repetitive use.  The tip of the left ring 
finger lacked 2 centimeters (cm.) to touch to the proximal 
transverse crease of the hand and the left little finger 
lacked 4 cm.  The veteran stated that he had difficulty using 
a cane and grabbing objects, and the examination revealed 
weakness of the left handgrip muscle with strength 3.5/5.  
Also, instability of the PIP joints in the ring and little 
fingers caused the joint to lock and spontaneously dislocate.

The Board finds that the 10 percent rating under Diagnostic 
Code 5223 best represents the veteran's overall disability as 
his symptoms are roughly equally balanced between one level, 
limitation of motion, and the next higher level, favorable 
ankylosis.  Therefore, the Board will assign the higher, 10 
percent, level of evaluation for symptoms analogous to 
favorable ankylosis of the ring and little fingers of the 
left hand.  In granting this increased rating, the Board 
considered the objective clinical indication of additional 
functional impairment, which would warrant an increased 
rating with consideration of the DeLuca factors.  

A higher, 20 percent evaluation, requires unfavorable 
ankylosis of the fingers and the veteran's disability of the 
fingers of the left hand do not meet this criteria as he has 
significant range of motion of the fingers.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5219.  The complaints and findings 
do not warrant a 20 percent or higher rating with 
consideration of the DeLuca factors.



Residuals of a right ulna fracture

The service medical records show that the veteran sustained a 
closed fracture of the right ulna in the 1977 motorcycle 
accident.  As the veteran is left-handed, discussions of the 
ratings in the Diagnostic Codes referable to the ulna will 
refer to those of the minor extremity.

The veteran's service-connected residuals of a fracture of 
the right ulna are currently rated noncompensably disabling 
pursuant to Diagnostic Code 5211.  A 10 percent evaluation 
requires malunion with bad alignment.  The veteran has not 
complained of symptomatology equivalent to malunion with bad 
alignment.  He denied symptomatology in the right hand in a 
1996 VA examination and in a 2000 VA joints examination he 
denied pain in the right ulnar area.  

X-rays of the right wrist and forearm taken in 2004 showed 
adequate bone alignment and deformity consistent with prior 
fracture.  The impression was healed, undisplaced fracture in 
good alignment.  Thus, the symptomatology manifested by the 
veteran's residuals of a fracture of the right ulna is not 
commensurate with a compensable rating under Diagnostic Code 
5211, as the evidence does not show malunion of the ulna, 
with bad alignment.

In addition, the criteria for higher ratings under Diagnostic 
Code 5211 are also not met as there are no complaints of or 
medical evidence to support findings of nonunion, false 
movement, loss of bone substance or marked deformity.

The Board also has considered whether the veteran may be 
entitled to higher ratings under other potentially applicable 
Diagnostic Codes, including Diagnostic Codes 5213, 5214 and 
5215 which refer to impairment of supination and pronation 
and ankylosis and limitation of motion of the wrist.  
38 C.F.R. § 4.71a.  During a VA 2004 joints examination it 
was noted that the veteran experienced pain in the right 
shoulder area when doing activities overhead.  This 
symptomatology was attributed to the right wrist later in the 
examination report and six acute flare-ups of the right wrist 
were reported.  Range of motion was flexion to 80 degrees and 
extension to 70 degrees which is consistent with the normal 
range of wrist flexion and extension.  38 C.F.R. § 4.71, 
Plate I (2005).  Earlier VA examinations showed similar 
ranges of motion of the wrist.  As the evidence does not 
support findings consistent with dorsiflexion of less than 15 
degrees or flexion limited in line with forearm or ankylosis 
or limitation of pronation or supination, a compensable 
rating under either Diagnostic Code 5213 or 5214 or 5215 is 
not warranted.  

In the present case, there is no objective clinical 
indication that the veteran has additional functional 
impairment which would warrant a compensable rating with 
consideration of the DeLuca factors.  While the veteran, at 
most, reports six acute periods of wrist pain in a year when 
grasping objects overhead, his range of motion is full and X-
rays show no associated arthritis.  Repetitive use of the 
right wrist was noted to be pain-free in the 2004 VA 
examination.  Thus, there are no signs of painful motion 
which would warrant a compensable rating on the basis of 
pain. 

Residuals of a laparotomy

The veteran's service medical records indicate that in May 
1977 he underwent an exploratory laparotomy and incidental 
appendectomy several days after he was involved in a 
motorcycle accident.  Eight days later he underwent another 
exploratory laparotomy and lysis of adhesions.  The following 
month he underwent a procedure for incision and drainage of a 
stitch abscess in the abdomen.

The veteran's residuals of a laparotomy with appendectomy and 
repair of mesenteric tear are currently evaluated as 0 
percent disabling under Diagnostic Code 7399-7301 as 
analogous to adhesions of the peritoneum.  38 C.F.R. §§ 4.20, 
4.114.  The evidence of record does not support a higher, 
compensable, rating under this Diagnostic Code.  This is so 
because residuals from the abdominal surgical procedures in 
1977 are not currently disabling.

The record is silent as to any complaint, treatment, or 
diagnosis referable to the laparotomy residuals since 
service.  The only positive post-service findings are a 1996 
VA examination which noted that the veteran more recent 
epigastric pain was a result of peptic ulcer disease and a 
report during a 2000 VA stomach examination of vomiting 
sometimes when he lay down on his right side which was not 
attributed to any specific cause.  A 2004 VA intestines 
examination noted that the veteran had no complaints related 
to abdominal pain associated with the laparotomy and that the 
veteran denied any current treatment related to those 
residuals.  

Because the abdominal surgical scar was described as mildly 
disfiguring in a 2004 VA examination, the Board has 
considered the application of 38 C.F.R. § 4.118 pertaining to 
scars.  The skin regulations changed in 2002, during the 
pendency of this appeal.  As the RO did not consider the skin 
regulations when it adjudicated this case, the Board has 
considered the applicability of Bernard v. Brown, 4 Vet. App. 
384, 393-394 (1993) (before the Board addresses a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities).  However, 
in light of the fact that the veteran lacks entitlement under 
the law to the benefit sought as no current skin disability 
has been shown under either the old or the new skin 
regulations, the Board concludes that he has not been 
prejudiced by the decision to deny his current appeal. 

Under both the old and the new skin regulations, there are 
provisions that that compensation for disfigurement pertains 
to the areas of the head, face, or neck only.  Even assuming, 
arguendo, that the veteran's scar is disfiguring, as it is an 
abdominal scar, a compensable evaluation is not warranted.  
The abdominal scar does not otherwise satisfy any of the 
criteria for a higher evaluation under either the old or the 
new skin regulations:  the scar does not limit function in 
any way, it does not cover a significant area, and it is not 
painful.  38 C.F.R. § 4.118.

Absent significant complaint, treatment, or diagnosis 
referable to residuals of laparotomy since 1977, the Board 
finds that a compensable rating is not warranted for this 
disorder.  See Chelte v. Brown, 10 Vet. App. 268 (1997) (No 
current hernia disability where "records are devoid of any 
mention of complications, treatment, or any continuing hernia 
condition.").  The claim must therefore be denied.

Duty to Assist and Duty to Notify

The Board finds that VA has met its duties to notify and 
assist under 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that a VCAA notice must inform 
a claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask her to submit any pertinent evidence in her 
possession ("fourth element").

As for the duty to notify, in a February 2003 letter, VA 
informed the veteran of the first three notice elements.  He 
was informed that, if he provided information about the 
sources of evidence or information pertinent to the elements 
of the claims (including medical records, employment records, 
records from other federal agencies), VA would make 
reasonable efforts to obtain the records from the sources 
identified.  The Board also finds that the fourth element was 
satisfied as that letter informed him that he ultimately was 
responsible for substantiating his claims even though the law 
requires VA assistance in claim substantiation, and that he 
could submit relevant evidence on his own.  With respect to 
the fourth element of a valid notice, an April 2004 letter 
also advised him that he could send the Board any additional 
evidence he had.  The statement of the case and supplemental 
statements of the case, and the September 2003 Board remand 
also informed him of the legal requirements for higher 
ratings, including changes in the regulations, for his 
service-connected disorders on appeal.  

Given the foregoing, the veteran has been adequately informed 
of all four elements of a valid notice.  He was notified of 
what the evidence must show to result in higher ratings, and 
was on notice throughout the appeal through the pertinent 
rating decision, statement of the case, supplemental 
statements of the case, and letters why the claims remained 
denied.  He was told about his and VA's respective claim 
development responsibilities.

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision with regard the claims 
on appeal despite the fact that the veteran did not receive 
notice of the type of evidence necessary to establish a 
disability rating or to establish an effective date for the 
disabilities on appeal prior to the initial adjudication of 
the claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that there was no 
error for the failure of the Secretary to provide the 
claimant with section 5103(a) notice prior to the initial 
adjudication of the claims because the section 5103(a) notice 
requirements had not yet become law.  See Pelegrini, 18 Vet. 
App. at 120.  

Thereafter, the veteran was provided with notice of the type 
of evidence necessary to establish a disability rating for 
the disabilities on appeal, so he has not been prejudiced.  
Despite the inadequate notice provided to the veteran with 
regard to establishing an effective date for the disabilities 
on appeal, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  With 
regard to the disabilities pertaining to the low back, right 
clavicle, right ulna, and residuals of a laparotomy, as the 
Board concludes that the preponderance of the evidence is 
against the veteran's claims for increased ratings, any 
questions as to effective date to be assigned are rendered 
moot.  With regard to the left femur and left finger 
disabilities, the Board notes that the veteran is already 
receiving the maximum monthly benefit in the form of TDIU, 
effective from the date he filed his claims for increase.  
Thus, any questions as to the effective dates to be assigned 
for the increased ratings provided for herein are also 
rendered moot, as his disability evaluation will remain 
unchanged by the grants awarded in this decision.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the RO 
obtained the service medical records and VA treatment 
records.  

The veteran has not identified any additional evidence which 
is pertinent to the claims adjudicated in this decision and 
has not been associated with the claims folder.  Several VA 
examinations with medical opinions were developed as to the 
claims on appeal.  Further examinations are not necessary in 
order to make a decision on these claims.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  Accordingly, the Board finds that 
the duty to assist was met; nothing in the record indicates 
that relevant evidence exists, but is missing from the record 
due to inaction of VA inconsistent with VA law and 
regulations.


ORDER

Claims for increased ratings for lumbar paravertebral 
myositis, clinical bilateral S1 radiculopathy, L3/4, L4/5, 
and L5/S1 central bulging disc; residuals of a right clavicle 
fracture, residuals of a right ulna fracture; and residuals 
of a laparotomy with appendectomy and repair of mesenteric 
tear, are denied.

A claim for an increased rating for residuals of a left femur 
fracture is granted, to 20 percent, subject to the laws and 
regulations governing the payment of monetary benefits.

A claim for an increased rating for residuals of fractures of 
the left ring and little fingers is granted, to 10 percent, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

With regard to the claim for service connection for a right 
knee disorder, the Board finds that further development is 
warranted as certain action requested in the September 2003 
Board remand has not been performed in full.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (remand by the Board 
confers on an appellant the right to VA compliance with the 
terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms).  

The RO was requested to obtain a VA medical examination with 
"an opinion as to whether the veteran's right knee disorder 
was caused or increased in severity by the veteran's service-
connected back disability or his service-connected left hip 
disability."  The subsequent March 5, 2004, hand, thumb and 
fingers VA examination addressed whether the veteran had a 
right knee injury which preexisted service and whether that 
injury increased in severity.  No opinion was provided as to 
any relationship between the veteran's current right knee 
disorder and his service-connected disabilities, including 
his service-connected back and left hip disabilities.  Thus, 
another remand is warranted to develop the requested VA 
medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO should develop a VA 
examination with a medical opinion.  The 
physician should advance an opinion 
addressing whether it is it more likely 
than not (i.e., probability greater than 
50 percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
diagnosed right knee disability was 
caused or increased in severity by the 
veteran's service-connected back 
disability or his service-connected left 
hip disability.  A review of the claims 
folder should be made in connection with 
the medical opinion.  A complete 
rationale must be given for all opinions 
and conclusions expressed.

2.  The RO should then readjudicate the 
veteran's claim for secondary service 
connection for a right knee disorder.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued an SSOC 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC 
before the case is returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


